*207DISSENTING OPINION OE
CHIEF JUSTICE HERNÁNDEZ AND JUSTICE AUDREY.
We do not concur in the judgment rendered to-day on the theory that the information is materially defective because it does not allege that the victim was not the wife of the defendant.
In so far as pertinent, the information filed against appellant Pedro Cortés reads as follows:
“At a time prior to the filing of the information in this prosecution, or about the month of May, 1914, the said defendant, Pedro Cortés, unlawfully and wilfully had carnal intercourse with Julia Cruz, a girl under the age of fourteen years, in Aguadilla, which forms part of the judicial district of Aguadilla.’'
At the trial the attorney for the defendant moved the court to quash the information and dismiss the prosecution on the ground that the facts alleged in the information did not constitute a public offense because it did not allege that the victim was not the wife of the defendant. The said motion ivas overruled by the court and the defense excepted.
Both parties having introduced their evidence, the court charged the jury and the jury found the defendant guilty of the crime of rape, whereupon the court entered the judgment from which the present appeal was taken.
Among other grounds for the reversal of the said judgment the appellant contends that the court erred in overruling the motion to quash the information on the ground that the acts charged against the defendant therein did not constitute a crime.
According to section 255 of the Penal Code, rape is an act of sexual intercourse accomplished with a female not the wife of the perpetrator, among other eases, when the female is under the age of fourteen years.
The facts alleged in the information constitute the said crime of rape, for it is therein charged- that the defendant had carnal intercourse with Julia Cruz, a girl under the age *208of fourteen years. It is not essential to allege tliat Julia Cruz was not the wife of the defendant, for that fact is shown by natural inference. “It is not necessary to include an express allegation of a fact which appears by natural deduction from what has been alleged expressly.” Joyce on Indictments, sec. 273, p. 293.
The natural inference alluded to follows from the allegation in the information that the victim was under the age of fourteen years, inasmuch as section 131 of the Civil Code provides that a female under sixteen years of age is incapacitated to contract marriage and, therefore, the conditions were not such that Julia Cruz could have been the wife of the defendant.
It is true that subdivision 3 of the said section provides that marriage contracted between a male under eighteen years of age and a female under sixteen years of age shall be valid. ipso facto and without an express declaration, if one day after having arrived at the legal age of puberty the parties shall have lived together without the representatives of either of them having brought suit against its validity, or if the woman shall have conceived before the legal age of puberty or before having established such suit; but that is an exception to the general rule that the marriage is invalid when contracted by incapacitated persons, and such exception, when it exists, should be alleged and proved in order to produce legal effect. As the defendant has not invoked the said exception we must conclude for the purposes of the information and the judgment that the victim was not his wife.
Nor can it be held that in cases like the present an information charging rape should always contain an allegation that the victim was not the wife of the defendant, for it seems to us that no one will maintain that such an allegation is necessary in a case, for instance, of a girl under eight years of age, and if it is not necessary in that case, we may well arrive at the conclusion that neither is it necessary when the girl is under fourteen years of age, because she is inca-" *209pacitated to contract marriage; but this does not prejudice the right of the defendant to prove the marriage relation as a matter of defense, which the appellant here has not done.
In view of the foregoing, the charge of the court to the.jury was not prejudicial to the appellant.
We need not consider the other grounds of appeal as they are unimportant.
The judgment appealed from should be affirmed.